Citation Nr: 1628653	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-33 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for status post discectomy L5-S1 with intervertebral disc syndrome involving the right sciatic nerve and a scar.

2.  Entitlement to an increased rating in excess of zero percent for status post right foot laceration with scar.

3.  Entitlement to an increased rating in excess of 20 percent for status post left shoulder subluxation.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

With respect to the left shoulder rating claim on appeal, during the pendency of the appeal, in a December 2014 rating decision, the RO granted service connection and a separate 20 percent rating for impairment of the humerus.  The decision also continued the appealed 20 percent rating for status post left shoulder subluxation.  The Veteran did not appeal the grant of a separate 20 percent rating for impairment of the humerus; therefore, that separate rating for impairment of the humerus is not part of the present appeal.  

The issue of entitlement to an increased rating in excess of 20 percent for status post left shoulder subluxation is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  During the appeal period since February 17, 2011, the Veteran's service-connected lumbar spine disability has been manifested by pain with limited motion.  The thoracolumbar spine was not productive of any ankylosis; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months; or, radiculopathy or other associated objective neurologic abnormalities other than radiculopathy of the right lower extremity.

2.  For the appeal period since February 17, 2011, associated peripheral radiculopathy of the right lower extremity, results in no more than mild incomplete paralysis of the sciatic or peroneal nerve.  

3.  The Veteran's status post right foot laceration with scar is not painful or unstable, does not have an area of 144 square inches or greater; is not a deep, nonlinear scar with an area of at least 6 inches; and does not have any other disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for status post discectomy L5-S1 with intervertebral disc syndrome involving the right sciatic nerve and a scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for a 10 percent initial rating, but no higher, from February 17, 2011, for peripheral radiculopathy of the right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a compensable increased rating for status post right foot laceration with scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2015).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in June 2011 satisfied the duty to notify provisions regarding the claims decided here.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and post-service VA treatment records have been obtained.

In June 2011 and May 2013 VA afforded the Veteran examinations of her disabilities decided here.  These examinations are, in the aggregate, sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Although the Veteran's representative indicated that several years had passed since the most recent VA examination, the record does not reflect a possible worsening of the lumbosacral spine or right foot disability since the last VA examination so as to warrant another examination.  Thus, VA's duty to assist has been met.

II. General Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

III. Lumbosacral Spine Disability

Rating Criteria

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).  Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id. 

The notes below apply to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  See also 38 C.F.R. § 4.71a, Plate V.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of thoracolumbar spine disability, an unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or lumbar subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Evidence

During the June 2011 VA examination, the Veteran reported complaints of back pain on standing longer than 20 minutes.  The pain was maximal in the right paralumbar area and occasionally was manifest into the right hamstring area.  She reported that her right foot seemed to be numb all of the time.  She reported that she can walk without limitation and does not experience falls due to her back.  She reported symptoms including stiffness, spasms, decreased motion and numbness.  She reported that she did not experience fatigue, paresthesia or weakness; and she did not have bladder problems.  She was not receiving treatment for the back.

On examination there was no evidence of radiating pain on movement and muscle spasm was absent.  There was midline tenderness from L1 to L5, and on both sides of the lumbar processes.  There was guarding with rapid trunk and back movement.  Examination did not show any weakness.  Musculature and muscle tone were normal.  Straight leg raising was positive on the right and negative on the left.  Lasegue's sign was negative.  There was no atrophy in the limbs.

There was no ankylosis of the thoracolumbar spine.  Range of motion of the thoracolumbar spine included flexion of 60 degrees, extension of 30 degrees, right and left lateral flexion and rotation were all to 30 degrees.  Range of motion after repetitive range of motion was possible and showed the same ranges of motion as on initial range of motion.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

Lumbar spine sensory function was impaired.  There were no sensory deficits of S1 and no lumbosacral motor weakness.  The examiner recorded the following findings from examination of the lumbar spine at L5.  Examination showed sensory deficit of the right lateral leg and right lateral foot.  Right lower extremity reflexes revealed knee jerk of 2+ and ankle jerk of 2+.  The left lower extremity reflexes revealed knee and ankle jerks of 2+.  Lower extremities showed no signs of pathologic reflexes.  Examination revealed normal cutaneous reflexes.  There were signs of lumbar intervertebral disc syndrome; the most likely peripheral nerve is the sciatic nerve.  The intervertebral disc syndrome did not cause any bowel dysfunction or bladder dysfunction.  There were no non-organic physical signs.

The June 2011 VA examination report contains a diagnosis of status post discectomy L5-S1 with intervertebral disc syndrome involving the right sciatic nerve and a scar.

During the May 2013 VA examination, the Veteran reported complaints of worsening symptoms over time, with tingling and numbness, and tightness and stiffness with prolonged standing.  She reported having had lumbar discectomy in 1991 and was still taking pain medication as needed.

On examination range of motion of the thoracolumbar spine included flexion of 90 degrees or greater, extension of 30 degrees or greater, right and left lateral flexion  to 25 degrees, and right and left lateral rotation were to 30 degrees.  Range of motion after repetitive range of motion was possible and with the same ranges of motion as on the initial range of motion.  The Veteran did have functional loss or impairment described as having less movement than normal and pain on movement.  The Veteran had localized tenderness or pain to palpation.  She did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was all normal for knee, ankle, and great toe movements measured, and the Veteran had no muscle atrophy.

On reflex examination deep tendon reflexes were normal.  Sensory examination was normal in the anterior thighs, thighs and knees, lower legs/ankles, and left foot/toes; and decreased in the right foot/toes.  Straight leg raising test was normal bilaterally.  The Veteran had radicular pain due to radiculopathy involving paresthesias or dysesthesias, and numbness of the right lower extremity, both of which the examiner found to be of mild impairment.  Otherwise, the Veteran had no radicular pain or other signs or symptoms involving pain of the lower extremities, or left lower extremity numbness or paresthesias or dysesthesias.  The examiner indicated that the radiculopathy involved mild impairment of the right peroneal nerve; and did not involve the femoral or sciatic nerve.

The examiner recorded findings that the Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine (such as bowel or bladder problems/pathologic reflexes).

The examiner recorded findings that the Veteran had IVDS of the thoracolumbar spine but had not had any incapacitating episodes over the previous 12 months due to IVDS.  The Veteran did not use an assistive device for locomotion.  The examiner found that the impact of the thoracolumbar spine disability resulted in trouble with bending over and lifting.  The examiner commented that the Veteran's posture and gait were within normal limits.  The report contains diagnoses of status post discectomy L5-S1; degenerative joint disease; and intervertebral disc syndrome.

VA treatment records do not contain evidence in contrast to the VA examinations or as detailed in assessing the Veteran's lumbar spine disability.  As far as lay evidence, in the February 2011 claim, the Veteran stated that the disability had worsened.  In the April 2012 notice of disagreement, she noted the effects of her back pain from the service-connected disability.  The Veteran reported that the pain impacted her ability to stand, sit and drive.  She also noted that her right side was affected by the pinched nerve.  In her November 2012 substantive appeal, the Veteran reiterated the effects of the increasing pain and that the right side was numb.

Analysis

Rating Based on the General Formula

During the appeal period since the date of claim on February 17, 2011, the Veteran's lumbar spine disorder is assigned a 40 percent disability rating.  A higher rating based on limitation of motion requires either that there is unfavorable ankylosis of the entire thoracolumbar spine, to warrant a 50 percent rating; or that there is unfavorable ankylosis of the entire spine, to warrant a 100 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

None of the medical evidence of record shows such findings consistent with either of these criteria.  At no time has the Veteran's lumbosacral spine disability been found to be ankylosed.  Although there was objective evidence of pain, following repetitive motion there were no additional limitations in range of motion or otherwise.  A higher rating is not warranted at any time during the appeal period on the basis of limitation of motion of the lumbar spine as the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine, even with consideration of factors discussed in DeLuca.  Moreover, the Board finds that additional testing under 38 C.F.R. § 4.59 is not necessary as the VA examinations of record provide sufficient evidence for deciding the claim and the issue is not raised that other type of testing would show ankylosis.  Furthermore, the 40 percent rating contemplates the Veteran's statements regarding the symptomatology as the lay evidence has not shown the possibility of ankylosis.


Rating Based on Incapacitating Episodes

The Veteran has been found to have IVDS and is service connected to include for this disability.  However, as reflected in each of the VA examinations, the evidence does not show that within a prior 12-month period during any part of the appeal period, there have been incapacitating episodes of acute signs and symptoms due to IVDS associated with the lumbar spine disability that required bed rest prescribed by a physician having a total duration of at least six weeks so as to warrant a rating in excess of 40 percent.
 
During the June 2011 VA examination the Veteran reported that her condition had not resulted in any physician ordered bed rest and was not receiving any treatment for her condition.  The May 2013 VA examination report shows that the examiner recorded that the Veteran had not had any incapacitating episodes over the previous 12 months due to IVDS.  Furthermore, although the Veteran has explained the effects of the disability, the lay evidence also does not show sufficient IVDS incapacitation as defined by VA.

Thus, as the evidence does not show there have been incapacitating episodes of acute signs and symptoms due to IVDS associated with the lumbosacral spine disability that required bed rest prescribed by a physician having a total duration of at least six weeks within any prior 12-month period, a rating higher than 40 percent is not warranted during the appeal period on the basis of any such incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Associated Objective Neurologic Abnormalities

The General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  This would also include any associated neurologic impairment to the lower extremities via peripheral nerves with nerve roots in the lumbosacral spine.

As reflected in the above discussed reports of VA examinations, the Veteran has peripheral nerve impairment of the right lower extremity that is associated with radiculopathy of the Veteran's service-connected status post discectomy L5-S1 with intervertebral disc syndrome.  During the June 2011 VA examination the examiner identified the most likely nerve involved to be the sciatic nerve.  Later during the May 2013 VA examination, the examiner opined that the lumbosacral spine disability included radiculopathy that involved the right peroneal nerve, and did not involve the femoral or sciatic nerve.  This is consistent with the Veteran's lay evidence as she has consistently reported symptomatology affecting the right side.

On this basis a separate rating is warranted for such associated objective neurologic abnormality of the right lower extremity.

In the evaluation of neurological conditions, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  Id.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

For purposes here it does not matter which peripheral nerve-sciatic or peroneal-is involved and associated with the lumbosacral spine disability.  This is because the evidence shows findings that there is no more than a mild level of impairment, which warrants an evaluation of 10 percent under the diagnostic code criteria for evaluation of either nerve.   See 38 C.F.R. § 4.124, Diagnostic Code 8520 (sciatic) and 8521 (peroneal).  The most recent VA examiner, in May 2013, reported findings describing the right lower extremity peripheral nerve impairment as mild.  

There are no medical records finding that the condition is more than mild; none describe the condition as moderate, or show a condition characterized by organic changes or muscle atrophy.  The May 2013 VA examiner found that the Veteran had radicular pain due to radiculopathy involving paresthesias or dysesthesias and numbness of the right lower extremity, which the examiner found to be of mild impairment.  Moreover, the Veteran's statements are consistent with mild impairment.

As the record does not show evidence of impairment productive of moderate incomplete paralysis or more severe impairment, a rating in excess of 10 percent is not warranted for the right lower extremity radiculopathy associated with the service-connected lumbosacral spine disability.  The evidence does not show that the condition of the right lower extremity nerve impairment is productive of more than mild incomplete paralysis during the period since February 17, 2011.  

In sum, a 10 percent separate rating, but no higher, is warranted for peripheral radiculopathy of the right lower extremity for the entire appeal period.  A rating in excess of 10 percent is not warranted at any time during the appeal period.  Higher staged ratings than that granted here for the peripheral radiculopathy of the right lower extremity are not warranted at any time.

As reflected in the reports of the VA spine examinations and other evidence during the appeal period, other than the peripheral radiculopathy of the right lower extremity, the evidence does not show any objective neurologic abnormalities associated with the Veteran's low back disability.  The Veteran has not reported and there is no evidence showing that she has had any bowel or bladder or other pertinent conditions referable to neurologic abnormalities associated with the Veteran's lumbosacral spine disability.  There is no claim or evidence of any such radicular symptoms except for the right lower extremity radiculopathy.  The evidence of record does not show that the Veteran has any other neurologic abnormalities associated with radiculopathy of the service-connected lumbosacral spine disability.  

Conclusions

On the basis of rating criteria as set forth in the General Formula, including limitation of motion or as incapacitating episodes, or based on associated objective neurologic abnormalities, a separate 10 percent rating is warranted for peripheral radiculopathy of the right lower extremity associated with the lumbosacral spine disability.

Beyond that grant, the preponderance of the evidence is against the grant of any higher or separate rating.  As such, there is no doubt to be resolved, and higher or additional separate schedular ratings are not warranted for the status post discectomy L5-S1 with intervertebral disc syndrome involving the right sciatic nerve and a scar; or for the peripheral radiculopathy of the right lower extremity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Status Post Right Foot Laceration with Scar

Rating Criteria

Scars are rated under Diagnostic Codes 7800-7805 according to the following criteria.  38 C.F.R. § 4.118.  

Diagnostic Code 7800 contemplates scars of the head, face or neck and therefore does not apply in this case.  Id.

Diagnostic Code 7801 contemplates scars that are deep and nonlinear. A compensable rating is assigned for a deep scar that is an area of at least 6 square inches. A deep scar is one associated with underlying soft tissue damage.  Id. 

Diagnostic Code 7802 contemplates scars that are superficial and nonlinear. A compensable rating is assigned for a superficial scar that is in an area or areas of 144 square inches or greater.  A superficial scar is one not associated with underlying soft tissue damage.  Id. 

Diagnostic Code 7804 contemplates scars that are unstable or painful. One or two unstable or painful scars are entitled to a 10 percent rating. Three or four scars unstable or painful warrant a 20 percent rating, and five or more unstable or painful scars warrant a 30 percent rating.  Id.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  Id.

Evidence

During the June 2011 VA examination, the Veteran reported complaints of having a non-tender firm nodule in the right foot arch, with no symptoms.  She reported that the condition did not cause pain.  She reported that at rest, or while standing or walking, she did not have any pain, weakness, stiffness, swelling, or fatigue.  She reported that she was never hospitalized or had surgery for the condition and was not receiving treatment.  She reported that she did not experience any overall functional impairment from the condition.  

On examination the examiner noted findings of a scar in the mid-plantar area of the right foot, which was linear and measured 1 cm by 1 cm.  The scar was not painful.  There was no skin breakdown, inflammation, edema, or keloid formation.  The scar was superficial with no underlying tissue damage.  The scar was not disfiguring and did not limit the Veteran's motion or function.  The Veteran's gait was within normal limits and his walking was steady.  There was no right foot tenderness, painful motion, weakness, edema, heat, redness or other condition associated with the right foot laceration with scar.  The right foot revealed a firm non-tender mass deep to the faint scar in the mid-arch.  There was no tenderness or pain.  The examiner described the residuals of status post right foot laceration as a plantar scar and non-tender small subcutaneous mass in the arch of the right foot, with no symptoms.  A finding of hallux valgus was not related to the plantar scar and lump of the right foot.

During the May 2013 VA examination the examiner recorded a diagnosis of scars, right foot laceration, with date of diagnosis of 1989.  On examination the Veteran's scar was not painful, unstable, or due to burns.  The scar of the right foot was linear and measured two cm.  The scar was not a superficial non-linear scar or deep non-linear scar.  The scar caused no limitation of function or impact on her ability to work.  The examiner found that presently the scar condition was quiescent.  The report contains a diagnosis of scars, right foot laceration.

VA treatment records do not contain evidence in contrast to the VA examinations or as detailed in assessing the Veteran's right foot laceration.  As far as lay evidence, the Veteran has reported pain and numbness on the bottom of her foot.

Analysis

The service-connected right foot laceration scar is not shown to be deep and nonlinear covering an area to be considered compensable, or to be superficial and nonlinear covering an area to be considered compensable.  The scar is also not shown to be unstable or painful, or to be having any disabling effects to be rated another Diagnostic Code.  Although the Veteran reports symptoms in statements that appear to reflect symptomatology, the VA examination reports are more persuasive that the scar does not result in compensable disabling effects as the reports were made by a medical expert after comprehensive examination.  Notably, the service-connected disability is specifically for the laceration scar.

Accordingly, a compensable rating for status post right foot laceration with scar is not warranted.  The preponderance of the evidence is against the grant of any higher rating.  As such, there is no doubt to be resolved, and a higher schedular rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.
V.  Extraschedular Consideration

The Board also considers whether the case should be referred for extraschedular consideration with respect to any claimed disability rating decided above.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The Veteran's service-connected lumbosacral spine disability has resulted in low back pain and limitation in range of motion, and the associated peripheral radiculopathy of the right lower extremity has been found to be productive of mild impairment.  The service-connected right foot laceration scar has is not disabling.  
 
The spine and scar schedular rating criteria reasonably describe the Veteran's level of disability and symptoms associated with the spine and scar disabilities of the appealed rating claims decided above.  The associated effects of the spine symptoms, such as affecting standing, sitting and driving are contemplated by the broad canvas for evaluating musculoskeletal disabilities.  The Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluations for the service-connected disabilities are adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, extraschedular consideration for the combine effects of service-connected disability has not been expressly raised or reasonably raised by the record.


ORDER

An increased rating in excess of 40 percent for status post discectomy L5-S1 with intervertebral disc syndrome involving the right sciatic nerve and a scar is denied.

An initial rating of 10 percent from February 17, 2011 for peripheral radiculopathy of the right lower extremity is granted subject to the laws and regulations governing the payment of monetary benefits.

An increased rating in excess of zero percent for status post right foot laceration with scar is denied.


REMAND

The Veteran claims entitlement to an increased rating in excess of 20 percent for status post left shoulder subluxation.  The most recent proper adjudication of this claim currently before the Board was in July 2013 when the RO issued a supplemental statement of the case (SSOC).  Since the RO issued that SSOC, the Veteran underwent VA examination of her left shoulder disability in December 2014, and VA has associated the report of that examination with the claims file.  

The December 2014 VA examination report is relevant evidence to the left shoulder rating claim.  VA examination reports are typically significant pieces of evidence in a claim.  While the RO issued a rating decision on the matter in December 2014, the proper procedure was to issue a SSOC if the claim was not granted in full because the issue was already on appeal.  A SSOC must be furnished to an appellant and representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31 (2015).  Thus, on remand, a SSOC must be issued unless the benefit sought is granted in full. 

Accordingly, this issue is REMANDED for the following action:

After conducting any development deemed necessary, review the record evidence received since the July 2013 SSOC.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a SSOC that includes consideration of all evidence associated with the claims file since the July 2013 SSOC, including the report of the December 2014 VA examination.  Then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


